NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 17, 2019*
                                  Decided June 3, 2019

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 18‐2989

MILAN KNOX,                                        Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 18 C 723
TONY CURTIS and
JACLYN M. LENTING,                                 Gary Feinerman,
     Defendants‐Appellees.                         Judge.

                                        ORDER

        After he was convicted of improperly communicating with a witness to his
alleged criminal activity, Milan Knox sued the witness and a police officer, blaming
their false statements for his arrest and ultimate conviction. The district court dismissed
Knox’s claims as barred by the statute of limitations or the defendants’ witness
immunity. Because, under recent case law, Knox has a timely Fourth Amendment claim
for wrongful pretrial detention, we partially vacate the judgment and remand to the
district court for further proceedings.

       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18‐2989                                                                          Page 2



       In February 2014, Knox was arrested and detained for harassing a witness in a
drunk‐driving case pending against him. Jaclyn Lenting complained to police that she
received a phone call from a person claiming to be prosecutor, questioning her about
the car accident that led to Knox’s prosecution. Knox denies calling Lenting, but, the
next month, he was indicted by a grand jury for communicating with a witness. At the
grand jury proceeding, the arresting officer, Tony Curtis, testified that he had traced the
suspicious phone call to a number, which, when dialed, connected to a voicemail
message in which Knox identified himself by name.

        At a pretrial hearing in November 2015, the state court denied Knox’s motion to
quash his arrest, concluding that Curtis had probable cause to arrest him based on
Lenting’s complaint and the police investigation. The court issued a no‐bail order, and
Knox remained in custody until he was released on bond in August 2017. Three months
later, Knox was convicted of communicating with a witness and was sentenced to two
years’ imprisonment. He was granted a one‐year term of parole in March 2018.

      In January 2018, Knox sued Curtis and Lenting under 42 U.S.C. § 1983. In his
amended complaint, filed March 2018, he alleges that they conspired to present false
testimony and did present false testimony at his grand jury proceedings and bench trial,
which led to his pretrial detention and conviction. He states that he spent “3 years 5
months in the county jail and 1 year [on] parole.”

       Lenting filed a motion to dismiss, see FED. R. CIV. P. 12(b)(6), arguing that she is
entitled to immunity for her testimony. Curtis also moved to dismiss on immunity
grounds; he further argued that any claim related to Knox’s arrest or prosecution was
untimely or barred by Heck v. Humphrey, 512 U.S. 477 (1994). The district court granted
both defendants’ motions to dismiss in August 2018. It explained that they were
absolutely immune from suit based on their testimony and that Knox’s “false arrest”
claim was time‐barred because he was arrested nearly four years before he filed suit.
The court declined to exercise supplemental jurisdiction over his state‐law malicious‐
prosecution claim. See 28 U.S.C. § 1367(c).

        Knox appeals, and we review de novo the dismissal of his complaint, accepting
his factual allegations as true and drawing all reasonable inferences in his favor. See
Lewis v. City of Chicago, 914 F.3d 472, 475–76 (7th Cir. 2019).
No. 18‐2989                                                                             Page 3

       The district court properly dismissed Knox’s claim that Curtis and Lenting
falsely testified at his criminal proceedings and conspired to do so. Both defendants
have absolute immunity from a § 1983 damages suit based on their testimony. See
Rehberg v. Paulk, 566 U.S. 356, 369 (2012); Briscoe v. LaHue, 460 U.S. 325, 327, 341–45
(1983). This immunity protects both law‐enforcement and lay witnesses who testify at
grand jury proceedings, trials, or any other adversarial pretrial hearing. See Rehberg,
566 U.S. at 369; Briscoe, 460 U.S. at 345; Curtis v. Bembenek, 48 F.3d 281, 284–85 (7th Cir.
1995). It also extends to Knox’s conspiracy claim, lest the immunity be frustrated by
artful pleading. See Rehberg, 566 U.S. at 369.

        Knox contends that his “false arrest” claim against Curtis1 “should have not
been dismissed for time barred reasons.” Based on legal developments that post‐date
the district court’s judgment, we agree with Knox that he stated a timely claim under
the Fourth Amendment. About three weeks after the district court dismissed Knox’s
suit, this court decided Manuel v. City of Joliet, 903 F.3d 667 (7th Cir. 2018), pet. for cert.
filed (Feb. 21, 2019) (“Manuel II”), clarifying the nature and date of accrual of various
Fourth Amendment claims. Under Manuel II, if a plaintiff complains about “a search or
seizure [that] causes injury independent of time spent in custody,” then his or her claim
accrues at the time of the “pre‐custody event[].” Id. at 669. But when a plaintiff
challenges “the propriety of his time in custody,” id., the Fourth Amendment claim
accrues only “when the detention ends.” Id. at 670; see also Lewis, 914 F.3d at 478.

       Knox falls into the latter category, which renders his suit timely. Although he
asserts that “there was no probable cause for [the] arrest,”2 Knox does not complain
about any pre‐custody injury. Based on his allegations as a whole, it is clear that the real
problem is the loss of liberty—specifically, “the absence of probable cause that would

       1 We construe this claim as against Curtis only; Lenting is a private actor, and
Knox has not alleged any facts that suggest joint action between the two defendants. See
Wilson v. Warren Cty., Illinois, 830 F.3d 464, 468 (7th Cir. 2016) (“For a private actor to act
under color of state law [and thus be suable under 42 U.S.C. § 1983] he must have had a
meeting of the minds and thus reached an understanding with a state actor to deny
plaintiffs a constitutional right.” (internal quotation marks omitted)).
       2 In their brief, the defendants‐appellees contend that Knox “failed to allege in

his amended complaint ... that he was arrested without probable cause.” However, we
have recognized that a plaintiff may “supplement” the complaint with “extra
assertions” in a memorandum opposing a motion to dismiss. Albiero v. City of Kankakee,
122 F.3d 417, 419 (7th Cir. 1997). Knox did so here.
No. 18‐2989                                                                          Page 4

justify [his] detention.” Manuel II, 903 F.3d at 670. Therefore, Knox’s claim that he was
arrested and detained without probable cause accrued either in August 2017 (when he
was released on bond), see id., or in November 2017 (when he was convicted). See
Mitchell v. City of Elgin, 912 F.3d 1012, 1017 (7th Cir. 2019) (noting we have yet to decide
whether pretrial‐release conditions constitute a Fourth Amendment seizure). Either
way, Knox’s original complaint, submitted in January 2018, was filed well within the
two‐year limitations period, and thus, his Fourth Amendment claim is timely. See Lewis,
914 F.3d at 478 (two‐year statute of limitations for § 1983 actions in Illinois).

        We reject Curtis’s alternate argument that even if Knox’s claim is timely, it is
barred by Heck v. Humphrey, 512 U.S. 477 (1994). To the extent that Knox challenges his
post‐conviction detention, Heck indeed bars his § 1983 suit. See id. at 486–87. However,
Knox also challenges his pretrial (pre‐bond) detention, the unlawfulness of which does
not have “any necessary effect on the validity of [his] conviction.” Mordi v. Zeigler, 870
F.3d 703, 708 (7th Cir. 2017); see also Manuel II, 903 F.3d at 670 (plaintiff’s claim that
“police hoodwinked the judge” at probable‐cause detention hearing was not Heck‐
barred once plaintiff was released from custody). Therefore, dismissal of Knox’s suit at
this stage was improper.

       For these reasons, we VACATE the judgment to the extent that it dismissed
Knox’s Fourth Amendment claim of wrongful pretrial detention as untimely and
REMAND to the district court for further proceedings consistent with this order. In all
other respects, the judgment is AFFIRMED.